                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


TERRENCE SHANAHAN, individually and on
behalf of all others similarly situated;

                                                                       8:19CV135
                       Plaintiff,


        vs.
                                                               ORDER OF DISMISSAL


FORMULA 5 CAPITAL, INC., a California
corporation;


                       Defendant.




       The parties filed a Stipulation of Dismissal with Prejudice (Filing No. 57) advising the
Court that the parties have agreed to dismiss all pending causes of action with prejudice.

       Accordingly,

       IT IS ORDERED that the Stipulation of Dismissal with Prejudice (Filing No. 57) is
approved and granted. The above-captioned case is dismissed with prejudice, with each party to
pay its own costs. Judgment will be entered by separate document.

       Dated this 3rd day of February, 2020.


                                                     BY THE COURT:


                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
